Citation Nr: 1109503	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-36 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a disorder manifested by frequent urination.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2003 to March 2005 and from November 2007 to November 2008.  The Veteran had additional service with the Army National Guard.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).  

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in May 2010; the hearing transcript has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  

Bilateral Hearing Loss

The Veteran was afforded a VA authorized examination in February 2009 to evaluate his claimed bilateral hearing loss.  The examiner found that the Veteran did not have hearing loss present at the time of the examination.  The Board notes that impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The Veteran submitted findings from a private hearing evaluation dated in April 2009.  A graph of the Veteran's audiogram has been associated with the clams file, but may not be interpreted by the Board.  See Kelly v. Brown, 7 Vet. App. 471, (1995) (holding that neither the Board nor the RO may interpret graphical representations of audiometric data).  During the Veteran's Board hearing, he indicated that his bilateral hearing loss had increased in severity, and requested a new VA examination.  In light of the foregoing, the Board finds that a remand for a new VA examination is warranted to determine if the Veteran has a current hearing loss disability for VA purposes, which is etiologically related to active service.  

Low Back Disability

The Veteran reported that he injured his back in service in 2004 and in 2008.  Service treatment records show that the Veteran complained of back pain at the time of a February 2005 post-deployment health assessment, and in July 2008.  Although an October 2008 report of medical assessment noted that the Veteran had preexisting low back pain; the Board notes that December 2003 and November 2007 pre-deployment health assessments did not note any problems related to the back. 

The Veteran was afforded a VA authorized general medical examination in February 2009.  The Veteran was diagnosed with lumbar strain at that time.  Although the Veteran's history was discussed, the examiner did not provide and opinion as to whether the Veteran's lumbar strain was etiologically related to his back pain in service.  As such, the Board finds that a remand for a supplemental medical opinion is necessary to determine if the Veteran's lumbar strain is related to active service.

A Disorder Manifested by Frequent Urination

Service treatment records dated in July 2008 and October 2008, shortly before the Veteran's November 2008 separation from service, show that he complained of frequent urination or polyuria.

A February 2009 VA authorized general medical examination shows that the Veteran reported that his problems with frequent urination had existed for the last five years.  The examiner found that the Veteran did have urinary incontinence, but found that the Veteran had no diagnosis related to his condition because there was no pathology to render a diagnosis.  The Veteran reported during his VA examination, that he had not seen a specialist for his claimed urinary disorder.  

In light of the Veteran's symptomatology shown in service and continuing symptomatology since service; the Board finds that a remand for a VA urology examination is necessary to determine if the Veteran has a currently diagnosed disability related to his claimed urinary frequency.  

The Board notes that the Veteran's Form DD 214 shows that he served in the Southwest Asia Theater of operations in support of Operation of Iraqi Freedom from February 2004 to February 2005 (Iraq) and from January 2007 to October 2008 (Kuwait/Iraq).  

Pursuant to 38 C.F.R. § 3.317, except as provided otherwise, VA shall pay compensation to a Persian Gulf veteran who exhibits "objective indications of chronic disability resulting from an illness or combination of illnesses" manifested by one or more signs or symptoms provided that such disability (i) became manifest either during active duty in the Southwest Asia theater of operations during the Gulf War, or to a compensable degree no later than December 31, 2011, and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  A Persian Gulf Veteran is a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d)(2).  

For the purposes of paragraph (a)(1) of this section, signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

If the Veteran is not found to have a currently diagnosed disorder or current pathology related to his complaints of frequent urination, the VA examiner should determine if the Veteran has a "qualifying chronic disability," to include an undiagnosed illness or a medically unexplained chronic multi-symptom illness manifested by frequent urination within the meaning of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Consideration of Lay Evidence

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has indicated that the Board may not rely on a medical opinion in which it is determined that a veteran's lay statements lack credibility solely because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336, 1337 (Fed. Cir. 2006).  To be adequate, a medical opinion must be based upon an accurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  This includes considering a veteran's lay assertions of symptomatology that he is competent to observe, unless the Board has explicitly found that the assertions are not credible.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  On remand, the VA examiners should render a medical opinion based on the premise that the Veteran is competent to observe diagnoses and treatment rendered since service.  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion").

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should refer the case for a new VA audiology examination to determine if the Veteran has currently diagnosed bilateral hearing loss which is etiologically related to service.  The claims folder must be made available to the examiner for review.  The examiner should review the entire claims file, to include the Veteran's service treatment records.  The examiner should provide an opinion as to whether it is at least as likely as not that any diagnosed bilateral hearing loss was incurred in service.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should provide a complete rationale for his or her opinion with references to the evidence of record. 

2.  The RO/AMC should refer the case for a supplemental medical opinion to determine if the Veteran's currently diagnosed lumbar strain is etiologically related to active service.  If the examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.  The examiner should review the entire claims folder, to include the Veteran's service treatment records.  The examiner should state whether it is as likely as not that the Veteran's lumbar strain, was incurred in service.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide clear rationale for his or her opinion with references to the evidence of record and must provide a discussion of the facts and medical principles involved.  The examiner should specifically discuss complaints related to back pain shown in service treatment records and the Veteran's own statements and testimony with respect to experiencing back injuries in service. 

3.  The RO/AMC should refer the case for a VA urology examination or examination(s) within the appropriate specialty to determine if the Veteran has a currently diagnosed disability manifested frequent urination; or a "qualifying chronic disability," to include an undiagnosed illness or a medically unexplained chronic multi-symptom illness within the meaning of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  The claims folder must be made available to the examiner for review before the examination, and the examination report should reflect that such review was completed.  All tests and studies deemed necessary by the VA examiner should be accomplished and clinical findings should be reported in detail.  The VA examiner should respond to the following:

A.)  The examiner should identify the presence of any current disorder manifested by frequent urination;

B.)  The examiner should state whether any such disorder was, at least as likely as not, incurred in service;

C.)  If no diagnosis is rendered, the examiner should state whether the Veteran has an undiagnosed illness or a medically unexplained chronic multi-symptom illness manifested by frequent urination within the meaning of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a clear rationale for his or her opinion with references to the evidence of record and must provide a discussion of the facts and medical principles involved.  The examiner should specifically address complaints related to frequent urination in service and the Veteran's lay statements with respect to his symptomatology since service.

4.  The RO/AMC should review the examination reports to ensure that they are in complete compliance with this remand.  If deficient in any manner, the RO/AMC must implement corrective procedures at once. 

5.  After all development has been completed, the RO/AMC should review the case again based on the additional evidence.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


